Citation Nr: 1755969	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-08 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of medical expenses incurred while an inpatient at Martin Memorial Medical Center from April 20 to April 28, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and A.G.M.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.  The case was remanded in March 2015 and July 2016 for further development.  The Veteran, his spouse, and A.G.M. testified at a Board hearing in January 2015 before the undersigned.

In March 2017, the Veteran submitted a VA Form 21-0958 Notice of Disagreement regarding the issue of entitlement to a total disability rating based on individual unemployability.  Although this submission was not a timely disagreement with the November 2015 rating decision which denied entitlement to a total disability rating based on individual unemployability, it could be considered a new claim for this benefit.  The Board requests that the agency of original jurisdiction contact the Veteran to advise him that a claim for benefits must be submitted on an appropriate application form prescribed by the Secretary, and to provide him with the necessary form to submit a claim on this issue.  38 C.F.R. §§ 3.1(p), 3.155, 3.160, 19.9 (2017).


FINDINGS OF FACT

1.  The Veteran received emergency treatment at Martin Memorial Medical Center from April 20 to April 28, 2011 for severe back and leg pain associated with spondylolisthesis and lumbar spinal stenosis.

2.  The Veteran's treatment was emergent in nature and no VA facility was feasibly available.  

3.  The Veteran was enrolled in the VA health care system and had received treatment within the prior 24-months, he was financially liable for the cost of the treatment, which was not work-related, this cost was not covered by another healthcare contract, and the Veteran was not eligible for reimbursement under 38 U.S.C. § 1728 (2002).

4.  Affording the Veteran the benefit of the doubt, his condition did not stabilize sufficient to allow transfer to a VA facility prior to his discharge on April 28, 2011.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to payment or reimbursement of unauthorized medical expenses incurred at Martin Memorial Medical Center from April 20 to April 28, 2011 are met.  38 U.S.C. §§ 1725, 5107(b) (2012); 38 C.F. R. §§ 3.102, 17.53, 17.121, 17.1000, 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requests reimbursement for inpatient treatment received at Martin Memorial Medical Center from April 20 to April 28, 2011.  

The Veteran's private treatment records show that he was admitted on April 20, 2011, with intractable left leg pain secondary to L4-5 severe spinal canal stenosis.  He was admitted due to inability to ambulate and intractable pain.  He was initially treated with steroid injections.  On April 25, 2011, the Veteran underwent a total decompressive laminectomy with facetectomy.  He was discharged on April 28, 2011.

The Veteran has submitted written statements describing how on the morning of April 20, 2011, he fell to the floor and could not walk or get up.  He said that he spoke to his doctor at the Miami VA Medical Center and was told to go to the nearest emergency room.  He wrote that he continually kept the Miami VA Medical Center apprised of his medical condition throughout his treatment at Martin Memorial Medical Center and was assured that he should continue his treatment there. The Veteran wrote that he was unable to walk due to pain, and would not be able to without surgery, and that he informed VA of this prior to the surgery scheduled on April 25, 2011.  At his January 2015 hearing, the Veteran also testified that he had informed VA of his progress throughout his hospitalization at Martin Memorial Medical Center, including prior to the surgery.

VA treatment records show that on April 20, 2011, two calls were received from Martin Memorial Medical Center indicating that the Veteran had severe pain and limited lower extremity movement.  He was informed by VA to call again the next day to arrange transfer of the Veteran if he was stable.  It was specifically noted that the Veteran did not have private insurance and was concerned about the hospital bill and reimbursement from VA.  On April 22, 2011, the Veteran called again, reporting that he continued to have pain and limited movement.  He was informed that VA could not transfer him at that time due to lack of neurosurgery spine service in their facility and "the time frame for transfer will take several days due to lack of beds."

Dr. J.V. wrote in a March 2012 letter that the Veteran was admitted with severe unrelenting back and leg pain, and that all efforts at conservative care including epidural steroid injections had failed.  The Veteran was noted to be unable to ambulate due to the severity of his pain.  Dr. J.V. wrote that the Veteran was found to have an unstable lumbar spondylolisthesis with severe stenosis, and surgical treatment was recommended given the lack of response of the conservative treatment.  He wrote that this surgical treatment was medically necessary at that time and that it would have been impossible for the patient to manage without the surgical treatment.

An April 2011 report from the West Palm Beach VA Medical Center stated that the Veteran's treatment was emergent and a VA facility was not feasibly available.  It also indicated, however, that the Veteran was stable on April 20, 2011, and therefore approved medical reimbursement only for treatment on April 20, 2011.  The Veteran's representative stated at the January 2015 Board hearing that medical reimbursement had actually been authorized through the point of supposed stabilization on April 23, 2011.

Although the Veteran is not service-connected for a lumbosacral disability, and he does not qualify for reimbursement under 38 U.S.C. § 1728, the Board affords the Veteran the benefit of the doubt and finds that reimbursement for this medical treatment can be provided under 38 U.S.C. § 1725, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 (Millennium Bill Act).  To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment;

(g) If the condition was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment.  38 C.F.R. § 17.1002.

The Board finds that all eight criteria are met.  The April 2011 report from the West Palm Beach VA Medical Center stated that the Veteran's treatment was emergent and a VA facility was not feasibly available.  The April 20 and April 22, 2011 calls to VA confirm that the Department was informed of the Veteran's condition, but told him that they had no beds available at that time.  The Veteran is financially liable for this treatment, and while he has medical insurance from BlueCross BlueShield, he has submitted a Medical Exclusionary Rider which showed that this insurance policy specifically excluded all diagnostic tests, consultations, operations, and treatment for the lumbosacral spine.

VA has already authorized reimbursement for treatment received on April 20, 2011, therefore finding that all eight criteria were met for that particular day.  The primary question at issue in this claim is whether the Veteran's condition then stabilized and he could have been transferred to a VA facility on April 20, 2011 or April 23, 2011.

Unless a non-VA facility makes and documents reasonable attempts to request transfer of a veteran to a VA facility and the transfer is not accepted, VA will not approve claims for payment or reimbursement for the costs of emergency treatment not previously authorized beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121.  For this purpose, an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the Veteran who received that emergency treatment could have been transferred from the non-VA facility to a VA medical center for continuation of treatment.  Id.  Although regulation requires that a VA physician determine when a medical emergency has ended, it also requires that the Board make a factual determination as to whether the physician has exercised sound medical judgment in arriving at his or her decision.  Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  

The Board affords the Veteran the benefit of the doubt and finds that it is as likely as not that his condition had not stabilized by April 20, 2011 or April 23, 2011, and that his continuing medical care through April 28, 2011 was medically necessary for the resolution of his medical emergency.

The April 2011 report from the VA Medical Center contained absolutely no explanation for its finding that the Veteran was stable on April 20, 2011.  As a consequence the Board remanded this question for an expert medical opinion.

An expert medical opinion was obtained from a neurosurgeon in December 2016.  The neurosurgeon reviewed the Veteran's medical records, and stated that the available evidence was not sufficient to determine whether the Veteran's "condition had 'stabilized' prior to his surgery sufficiently to permit transfer to a VA facility or discharge home with outpatient follow up at a VA facility."  The neurosurgeon explained that there was no universally accepted definition of "stabilized," but that there could be transfer if there was no acute neurologic deficit or gross mechanical instability of the spine and there was acceptance to a suitable hospital capable of managing the spinal condition surgically in a timely manner.  The neurosurgeon wrote that the descriptions of improved symptoms in the Veteran's progress notes conflicted with the description of unchanged pain symptoms in the surgeon's operative notes, and he had no way of knowing which was correct.  The neurosurgeon also wrote that in his practice, he would have had the patient undergo consultation with a physical therapist to determine if he was able to independently ambulate, but in this case, no formal assessment of the Veteran's function was performed after the nonsurgical treatment of his pain.  

While the VA neurosurgeon was not able to provide a definitive answer regarding whether the Veteran's condition had stabilized by April 20 or 23, 2011, he essentially concluded that it was not possible to determine this based on the evidence available, as the Veteran was not evaluated by a physical therapist after his nonsurgical treatment and prior to his surgical treatment, and the medical evidence regarding whether his symptoms had improved was conflicting.  Given this opinion, and the total lack of any rationale in the April 2011 report, the Board finds that there is an approximate balance of evidence both for and against the contention that the Veteran's condition had stabilized prior to his discharge, and therefore affords him the benefit of the doubt.  

In sum, the Board resolves reasonable doubt in favor of the Veteran and finds that he meets the criteria required for payment or reimbursement of medical expenses under 38 U.S.C. § 1725.  As such, he is eligible for payment or reimbursement of the expenses incurred at Martin Memorial Medical Center from April 20 to April 28, 2011, and the benefit sought is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

Entitlement to payment of medical expenses incurred while an inpatient at Martin Memorial Medical Center from April 20 to April 28, 2011 is granted.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


